Title: From Benjamin Franklin to William Strahan, 31 January 1757
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Jany. 31. 1757
The above is a Copy of my last I have now before me your Favour of Sept. 11 I shall not fail on every Occasion to recommend you to my Friends on the Book Account I wish I could give you any Hopes of soon receiving your Debt of J. Read Mr. Hall, no doubt, writes you more fully concerning him. It gives me great Pleasure to hear so good an Account of our Son Billy In Return, let me tell you, that our Daughter Sally in indeed a very good Girl, affectionate, dutiful and industrious, has one of the best Hearts, and tho’ not a Wit, is for one of her Years, by no means deficient in Understanding. She already takes off part of her Mother’s Family Cares. This must give you and Mrs. Strahan Pleasure: So that Account is partly ballanced.
Our Assembly talk of sending me to England speedily Then look out sharp, and if a fat old Fellow should come to your Printing House and request a little Smouting, depend upon it, ’tis Your affectionate Friend and humble Servant
B Franklin
PS I enclose B. Mecom’s first Bill for £100 Sterling the 2d and 3d sent before.
Mr. Strahan
